Order entered December 5, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-01157-CV

                     IN RE LUKE SCHWINCK, Relator

          Original Proceeding from the 470th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 470-56682-2021

                                    ORDER
         Chief Justice Burns, Justice Partida-Kipness, and Justice Smith

      Based on the Court’s opinion of today’s date, we DENY relator’s October

27, 2022 petition for writ of mandamus.


                                           /s/    ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE